Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143613                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  _____________________________________________                                                            Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  IN RE IN REVIEW OF CONSUMERS ENERGY
  COMPANY RENEWABLE ENERGY PLAN.

  _____________________________________________
  THE ASSOCIATION OF BUSINESSES
  ADVOCATING TARIFF EQUITY,
           Appellant,
  v                                                                           SC: 143613
                                                                              COA: 292659
  MICHIGAN PUBLIC SERVICE COMMISSION,                                         MPSC: 00-015805
  CONSUMERS ENERGY COMPANY, MICHIGAN                                                  00-015889
  CABLE TELECOMMUNICATIONS ASSOCIATION,
  MICHIGAN ENVIRONMENTAL COUNCIL,
  NATURAL RESOURCES DEFENSE COUNCIL, and
  MICHIGAN SUSTAINABLE ENERGY COALITION,
             Appellees.
  _____________________________________________/

        On order of the Court, the application for leave to appeal the July 12, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2012                    _________________________________________
           h0123                                                               Clerk